Citation Nr: 1134896	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972, from January 1996 to July 1996, from January 1999 to May 1999, and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the above Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current noncompensable evaluation.  He asserts that his hearing impairment has worsened since he was last examined by VA in November 2006, over 5 years ago.  [Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed hearing loss-in other words to determine whether service connection was warranted.]  He has also challenged the adequacy of the November 2006 examination.  Specifically, he believes that the evaluation does not accurately portray his current hearing disability.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, and additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Also, because there may have been significant changes in the Veteran's hearing since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

The examination should include a review of the claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2006.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in November 2008.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected hearing loss that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment, or evaluation, that the Veteran may have received since November 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, the Veteran should be referred for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

a.  The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/she should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b.  The audiologist should then provide an opinion as to the effect that the Veteran's hearing loss has on his ability to work.  In doing so, the audiologist should opine as to the extent, if any, that the Veteran's hearing loss causes functional or occupational impairment.  All opinions and conclusions expressed must be supported by a complete rationale.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the compensable rating issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


